                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


HABCO STRUCTURAL                                  )
SPECIALISTS, INC.,                                )
                                                  )           No. 1:20-cv-120-TAV-SKL
               Plaintiff,                         )
                                                  )
v.                                                )
                                                  )
HOMESTEAD JOIST                                   )
REINFORCEMENT, LLC, et al.,                       )
                                                  )
               Defendants.                        )


       ORDER AND NOTICE OF TELECONFERENCE STATUS CONFERENCE

       Unless a proposed agreed order is submitted to resolve Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction [Doc. 3], a telephonic status conference1 as to

Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction SHALL take place

on Wednesday, May 27, 2020 at 2:45 p.m. [EASTERN].2 To access the telephonic status

conference, the parties will dial 877-336-1274 and enter access code 7199789. Please call at

least FIVE MINUTES in advance of the conference time.



1
 Counsel for Defendants Homestead Joist Reinforcement, LLC and Colby Yarger has agreed to
provide notice of the status conference along with the call-in telephone number and access code to
currently pro se Defendants Michelle Ray, Steven Melancon, and Nathaniel Hicks.
2
 The Court does not typically hire a court reporter for, or create an official record of, civil motion
hearings/conferences. If you intend to present evidence for the Court’s consideration at the event
noticed herein, you must contact the Clerk’s Office to request that an official recording (typically
an audio recording) be made of the hearing/conference at least 24 hours in advance of the hearing.
Information regarding obtaining a copy of any requested recording can be found at
https://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule. Counsel
desiring the presence of a court reporter should make their own arrangements.
       The Clerks’ Office is DIRECTED to mail a copy of this Order and Notice to the addresses

listed for Defendants Michelle Ray, Steven Melancon, and Nathaniel Hicks on the Certificate of

Service in Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction [Doc.

3 at Page ID # 85].

       SO ORDERED.

       ENTER:

                                           s/fâátÇ ^A _xx
                                           SUSAN K. LEE
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
